—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III hearing, petitioner, a prison inmate, was found guilty of property damage, gambling and possession of excess bedding. According to the first misbehavior report, an inmate grievance representative discovered a computer file saved under petitioner’s nickname that contained football betting sheets. The second misbehavior report was written after a correction officer conducted a search of petitioner’s cell and discovered an extra mattress, a facility document and miscellaneous sports gambling material. Following unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding to challenge the determination of guilt. We confirm.
In our view, the detailed misbehavior reports, the testimony of the inmate grievance representative who authored the first misbehavior report, and petitioner’s own statements provide substantial evidence of his guilt (see, Matter of McCorkle v Selsky, 264 AD2d 890). Petitioner’s exculpatory explanations presented a credibility issue properly resolved by the Hearing Officer (see, Matter of McNair v Goord, 265 AD2d 716). Finally, petitioner’s objections to the sufficiency of the second misbehavior report have not been preserved for our review (see, Matter of Rossano v Goord, 243 AD2d 773).
Mercure, J. P., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.